ORDER

PER CURIAM.
McKelvey Properties, Inc (“McKelvey”) appeals from a judgment of the Circuit Court of St. Charles County for Colonial Homes, Inc. (“Colonial”) and against McKelvey on its petition for breach of contract. McKelvey argues that the trial court erred in its finding that Colonial did not breach an exclusive procurement agreement that had been extended to McKelvey through Colonial’s agent, Tom Hutfless (“Hutfless”). Additionally, McKelvey claims that the trial court erred in failing to apply a presumption under Missouri law that testimony from Hutfless would have been unfavorable to Colonial, *197who failed to call Hutfless. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).